MEMORANDUM CASES.
This is a companion case to Milano v. Bulleri, (No. 8414)ante, p. 72 [13 P.2d 521], in which the opinion was this day filed. [1] The appellant owners in the present case defaulted in the trial court and a judgment decreeing foreclosure of the lien was entered. The appeal in this case is submitted upon the briefs in Milano v. Bulleri. For the reasons stated in the opinion in said last-named case, the appeal herein is dismissed.
Nourse, P.J., and Sturtevant, J., concurred. *Page 785